This action was commenced in the county court of Pontotoc county by the plaintiff in error, against the defendant in error, to recover judgment for rents on certain lands described in the petition, and also for damages for the wrongful detention of said lands. A trial was had, which resulted in a judgment for the defendant. The plaintiff appeals from this judgment.
The defendant has filed no brief, and assigns no reason for his failure to do so. We have examined the record and brief of plaintiff in error, and find his contention is reasonably supported by his brief; and we will not, therefore, seek a theory upon which the judgment may be affirmed.
We therefore recommend that the judgment be reversed, and the cause remanded for further proceedings.
By the Court: It is so ordered. *Page 476